DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 09/07/2022. This Action is made FINAL.

Claims 1-5 and 6 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to independent claims 1 and 6 further clarify the claimed limitations and the previous objections to claim 1 and claim 6 are withdrawn.

Amendments to claim 3 amending the limitation of “a road gradient detecting unit” to “an acceleration sensor” no longer invokes interpretation under 112(f).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20100048352 A1) in view of Bach (US 20060186731 A1) henceforth referred to as Bach.

Regarding claim 1 Yamamoto teaches A control device for a vehicle (para [0027] line 1-9 : “Referring to FIG. 1, the vehicle of this example embodiment has an engine 1 that serves as a source of drive power for the drive wheels of the vehicle, an automatic transmission 2 that transmits the drive power at a given speed ratio, a steering unit that steers the wheels of the vehicle (not shown in the drawings), a brake system 3 that applies braking forces to the respective wheels of the vehicle, various electronic control units (will be referred to as "ECUs") that control the respective components, etc.”), the vehicle including a first brake device configured to apply a braking force to vehicle wheels in response to a driver's operation of the first brake device, and to apply the braking force to the vehicle wheels in a controlled manner,(para [0029] line 1-12 : “The brake system 3 is provided with an electronically controlled brake (will be referred to as "ECB") and an electric parking brake (will be referred to as "EPB"), and the brake system 3 controls independently, and appropriately, the braking of each of the four wheels of the vehicle in accordance with the running condition of the vehicle. The front-right wheel 10FR and the front-left wheel 10FL are provided with disk brakes 11FR, 11FL, respectively, while the rear-right wheels 10RR and the rear-left wheel 10RL are provided with drum-in disk brakes 11RR, 11RL, respectively. The ECB is actuated by a brake actuator 12, and the EPB is actuated by an EPB drive portion 13.”, para [0040] line 1-7 : “FIG. 4 is a system configuration diagram mainly showing the hydraulic circuit of the brake system of the example embodiment. As described above, the brake system 3 is provided with both the ECB and the EPB and controls the braking at each of the four wheels of the vehicle independently, and appropriately, in accordance with the running state of the vehicle.”, Fig. 4, Fig. 4 shows brake pedal 15 for actuation of ECB), a second brake device configured to apply a braking force to the vehicle wheels through an electric actuator when a shifting operation position is switched to a parking position (para [0029] line 1-12 : “The brake system 3 is provided with an electronically controlled brake (will be referred to as "ECB") and an electric parking brake (will be referred to as "EPB"), and the brake system 3 controls independently, and appropriately, the braking of each of the four wheels of the vehicle in accordance with the running condition of the vehicle. The front-right wheel 10FR and the front-left wheel 10FL are provided with disk brakes 11FR, 11FL, respectively, while the rear-right wheels 10RR and the rear-left wheel 10RL are provided with drum-in disk brakes 11RR, 11RL, respectively. The ECB is actuated by a brake actuator 12, and the EPB is actuated by an EPB drive portion 13.”, para [0052] line 1-4 : “The EPB includes the wire 110, a wire driver 120 for tensioning the wire 110, an electric motor 130 for driving the wire driver 120, etc. The electric current to be supplied to the electric motor 130 is controlled via a motor drive circuit 140.”), and a parking lock mechanism configured to stop rotation of the vehicle wheels by stopping rotation of a parking gear interlocking with the vehicle wheels when the shifting operation position is switched to the parking position (para [0028] line 1-9 : “The automatic transmission 2 has a shift drive portion 9. When the P range (the parking mode) is selected, the lock mechanism in the shift drive portion 9 is actuated to lock the rotation of the output shaft of the power transfer mechanism.”), the control device comprising
an electronic control unit configured to start an operation of the second brake device along with start of an operation of the parking lock mechanism (para [0061] line 1-16 : “Back to FIG. 5, at time t4 that is the brake hold time .DELTA.t after time t3, the shift control portion 101 executes the control for switching the shift range to the P range. At this time, the actuator 66 of the shift drive portion 9 is activated to set the lock mechanism in the P range. When the operation for switching the shift range to the P range has been completed, the shift control portion 101 commands the brake control portion 102 to start reducing the wheel cylinder pressure gradually at a given pressure reducing gradient. In the example illustrated in FIG. 5, the wheel cylinder pressure reaches zero at time t5. While the wheel cylinder pressure continues to be maintained at the brake hold pressure Ph for a while even after time t4 in the example illustrated in FIG. 5, the gradual reduction of the wheel cylinder pressure may be started at the time the shift range is switched from the non-P range to the P range.”) , and maintain an operating state of the first brake device until a time has elapsed from a time point at which the operation of the second brake device has started (para [0072] line 5-22 : “In other example embodiments, the ECB and the EPB may be used cooperatively during the brake hold duration. However, because the power consumption of the EPB is typically large, the power consumption is saved by utilizing the pressure stored in the accumulator as the ECB does. In view of this, the ECB and the EPB may be used cooperatively only within the short time period in which to release the wheel cylinder pressure producing the braking force of the ECB. If the vehicle is first stabilized using the ECB before using the EPB, it reduces the possibility that the vehicle is lifted up at the time of actuating the EPB. In particular, in vehicles having a rear suspension structure involving an intermediate beam, noises from the linings of the drum brakes constituting the EPB can be suppressed. Further, if the actuation of the ECB and the actuation of the EPB are differently timed, it reduces the possibility of a voltage drop that may shut the system down unnecessarily.”), when the shifting operation position is switched to the parking position after the first brake device has been operated by the driver (para [0054] line 20-25 : “Meanwhile, if the brake control portion 102 receives a given command from the shift control portion 101 when switching the shift range to the P range, the brake control portion 102 executes a cooperative control in which the wheel cylinder pressures are maintained at a particular brake hold pressure. This cooperative control will be described in detail later.”, para [0058] line 1-16 : “In the example illustrated in FIG. 5, the vehicle speed decreases after the driver steps the brake pedal 15 down and the P switch 61 is tuned on at time t1 where the vehicle has not yet stopped completely. In this case, the shift control portion 101 commands the brake control portion 102 to maintain the wheel cylinder pressures for a certain period of time, rather than switching the shift range from the non-P range to the P range immediately. That is, the wheel cylinder pressures are maintained at a predetermined brake hold pressure Ph even after it is detected via the wheel speed sensors 14 at time t2 that the vehicle speed has become zero and then it is detected via the pedal-travel sensor 46 at time t3 that the driver has released the brake pedal 15. The shift control portion 101 sets the brake hold pressure Ph to a value lower than a pressure P0 that is the pressure immediately before the amount of the brake operation by the driver becomes zero.”, Fig. 1, Fig. 5, Fig. 1 shows braked control portion 101 as a module within ECU 100, Fig. 5 is a timing diagram showing the brake pressure of the first braking device behind held until the braking force is applied to the vehicle wheels by the second brake device.). However, Yamamoto does not explicitly teach a predetermined time where the predetermined time is a time that has elapsed from a time point at which the operation of the second brake device has started and 
the predetermined being a time required until the braking force is applied to the vehicle wheels by the second brake device.

However, in the same field of endeavor (systems for brake control of vehicles), Bach teaches A control device for a vehicle (para [0016] line 1-6 : “A technically specially simple implementation of the invention results if, for instance, control of the service brake and parking brake is integrated in a stability system of the vehicle. In this case, components which are already present in the stability system, such as processors or data memories, can be used.”), the vehicle including a first brake device configured to apply a braking force to vehicle wheels in response to a driver's operation of the first brake device, and to apply the braking force to the vehicle wheels in a controlled manner (para [0023] line 1-11 : “The two front wheels 12 and 14 are linked via a front axle 20, whereas the two rear wheels 16 and 18 are linked via a rear axle 22. A service brake which can be actuated hydraulically, and the control of which is generally designated with 24, acts on all four wheels 12, 14, 16 and 18. In service brake mode, i.e. if the service brake is activated in normal driving operation of the vehicle 10, the braking force F_B1 acts on the front wheel 12, the braking force F_B2 acts on the front wheel 14, the braking force F_B3 acts on the rear wheel 16, and the braking force F_B4 acts on the front wheel 18.”), a second brake device configured to apply a braking force to the vehicle wheels through an electric actuator when a shifting operation position is switched to a parking position (para [0023] line 11-17 : “In contrast, in parking brake mode, for instance when the vehicle has been parked, in the case of the example holding forces act only on the two rear wheels 16 and 18, that is the holding force F_F1 acts on the rear wheel 16 and the holding force F_F2 acts on the rear wheel 18. These holding forces are applied by the parking brake, which can be actuated electromechanically.”), the control device comprising
an electronic control unit configured to start an operating state of the first brake device and maintain an operating state of the first brake device until a predetermined time has elapsed from a time point at which the operation of the second brake device has started (para [0024] line 1-4 : “Below, how the service brake and parking brake work together according to a first variant of the method according to the invention is described with reference to FIG. 2.”, para [0025] line 1-5 : “At time t1, the driver of the moving vehicle 10 actuates the service brake by pressing a brake pedal. In this way, the braking force F_B.sub.total is built up in the service brake according to the curve 26, which is drawn with a continuous line.”, para [0026] line 1-14 : “Between times t1 and t2, the vehicle is braked to a standstill by the braking effect of the service brake. At time t2, the driver releases the brake pedal. However, according to the dashed curve 28, the braking force F_B.sub.total is maintained in the service brake until time t3. In this time interval, i.e. between times t2 and t3, a parking brake force F_F.sub.total is determined. This parking brake force F_F.sub.total is determined from various vehicle parameters and operating parameters, e.g. the current vehicle tilt, the current load state, the current brake temperature, the friction conditions between each vehicle wheel and the road surface. The parking brake force F_F.sub.total is set at a value which ensures reliable stabilisation of the vehicle in the braked to a standstill state, taking account of these parameters.”, para [0027] line 1-9 : “At time t3, the amount of the parking brake force F_F.sub.total is determined. If, in the period between t2 and t3, there has been no active effect on the braking system or vehicle state by the driver, from time t3 to time t4, corresponding to the course of the dashed curve 28, the service brake of the vehicle 10 is controlled, with no active effect by the driver, in such a way that the braking forces which are applied by the service brake in total reach the service brake force F_B.sub.F, which simulates the parking brake.”, para [0028] line 1-13 : “If no active effect by the driver takes place, the service brake force F_B.sub.F is reached at time t4 and maintained unchanged until time t7. Within this time interval t4 to t7, after expiry of a specified time span, i.e. at time t5, the parking brake is activated according to the dash-dot curve 30. In other words, at time t5 the parking brake is activated, and an electromechanical positioning mechanism which is associated with it is controlled until it reaches a position which corresponds to the previously specified parking brake force F_F.sub.total. Because, at time t6, the brake position which corresponds to the parking brake force F_F.sub.total was reached, the parking brake is not positioned further, i.e. its state is maintained unchanged from time t6.”), the predetermined time being a time required until the braking force is applied to the vehicle wheels by the second brake device ( para [0029] line 1-6 : “At time t7, a short time after time t6 is reached, the service brake is deactivated, i.e. the hydraulic pressure which prevails in the service brake is reduced to its initial level. This means that the vehicle is now only held in the unmoved state by the parking brake, which ensures a parking brake force of the amount F_F.sub.total.”, Fig. 2, Fig. 2 shows the predetermined time t6 where the second braking device has the braking force applied. As Bach teaches maintaining an operating state of a first brake device until a predetermined time has elapsed from a time point at which the operation of the second brake device has started and the predetermined time being a time required until the braking force is applied to the vehicle wheels by the second brake device and Yamamoto teaches to start an operation of the second brake device along with start of an operation of a parking lock mechanism and operating a first brake device for a time point at which the operation of the second brake device has started the combination of Bach and Yamamoto teaches an electronic control unit configured to maintain an operating state of the first brake device until a predetermined time has elapsed from a time point at which the operation of the second brake device has started, when the shifting operation position is switched to the parking position after the first brake device has been operated by the driver, the predetermined time being a time required until the braking force is applied to the vehicle wheels by the second brake device).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the vehicle of Yamamoto with the system of Bach “for ensuring a reliable transition into parking brake mode without incurring the risk that the braking forces which are present in parking brake mode do not give sufficient hold”. (Bach para [0034] line 3-6)

Regarding claim 2 the combination of Yamamoto and Bach teaches The control device for a vehicle according to claim 1, further Yamamoto teaches wherein the electronic control unit is configured to determine whether the predetermined time has elapsed from the time point at which operation of the second brake device has started and to maintain the operating state of the first brake device when the electronic control unit determines that the predetermined time has not elapsed from the time point at which the operation of the second brake device has started (para [0061] line 1-16 : “Back to FIG. 5, at time t4 that is the brake hold time .DELTA.t after time t3, the shift control portion 101 executes the control for switching the shift range to the P range. At this time, the actuator 66 of the shift drive portion 9 is activated to set the lock mechanism in the P range. When the operation for switching the shift range to the P range has been completed, the shift control portion 101 commands the brake control portion 102 to start reducing the wheel cylinder pressure gradually at a given pressure reducing gradient. In the example illustrated in FIG. 5, the wheel cylinder pressure reaches zero at time t5. While the wheel cylinder pressure continues to be maintained at the brake hold pressure Ph for a while even after time t4 in the example illustrated in FIG. 5, the gradual reduction of the wheel cylinder pressure may be started at the time the shift range is switched from the non-P range to the P range.”, Fig. 5, Fig. 5 shows that the first brake device is maintaining an operating state until time t5 after the second brake device has started.).

Regarding claim 6 it recites a vehicle with limitations substantially the same as those of claim 1 above and therefore is rejected for the same reason.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Bach in view of Baehrle-Miller et al (US 20130190970 A1) henceforth referred to as Baehrle-Miller and further in view of Khafagy et al (US 20160304096 A1) henceforth referred to as Khafagy.

Regarding claim 3 the combination of Yamamoto and Bach teaches The control device for a vehicle according to claim 1,  however the combination of Yamamoto and Bach does not explicitly teach further comprising an acceleration sensor that detects a road gradient, 
wherein the electronic control unit is configured to determine whether the detected road gradient is equal to or greater than a predetermined value and to operate the second brake device when the electronic control unit determines that the detected road gradient is equal to or greater than the predetermined value and the shifting operation position is switched to the parking position.

However in the same field of endeavor (brake control systems for vehicles) Baehrle-Miller teaches a method  configured to determine whether the detected road gradient is equal to or greater than a predetermined value and to operate the second brake device when the electronic control unit determines that the detected road gradient is equal to or greater than the predetermined value and the shifting operation position is switched to the parking position (para [0024] line 1-5 : “FIG. 1 shows a flow chart for securing an electrically operated parking brake, taking into account the road gradient. With the aid of the method, it may be ensured that the parking brake of the vehicle holds the vehicle reliably at a standstill even at great gradients of more than 10%.”, para [0025] line 1-11 : “In a first step 10, the electrically operated parking brake is operated by the driver, by pushing a button, for example. Subsequently, it is checked in step 11 whether the road gradient is smaller than a threshold value S1, e.g., 10%. If this is the case (case J), the subsequent steps are carried out along path 15, without the driver being prompted to carry out an action. The electromechanical parking brake is initially activated (E) and the proper state is displayed to the driver, with the aid of a function lamp (L), for example, upon successful locking of the parking brake. If the query from step 11 is negative (case N), the query from step 12 is carried out.”, para [0026] line 1-12 : “If the value of the road gradient is between first threshold value S1 and second threshold value S2 (S2&gt;S1) (case J), the method follows path 16. In this case, the parking brake is activated (E) and the driver is prompted to either engage a gear or to operate the foot service brake (B o). Subsequently, it is checked (P) whether die activation and the particular response by the driver have taken place. If one or both conditions has/have not been met (case N), the driver receives an error message or warning (W). In the case that both conditions have been met (case J), the proper locking state of the parking brake is signaled to the driver with the aid of a function lamp (step L).”, as Yamamoto teaches a system with an electronic control unit to control the braking devices, the implementation of the method of Baehrle-Mille by the system of Yamamoto teaches wherein the electronic control unit is configured to determine whether the detected road gradient is equal to or greater than a predetermined value and to operate the second brake device when the electronic control unit determines that the detected road gradient is equal to or greater than the predetermined value and the shifting operation position is switched to the parking position.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Yamamoto and Bach with the method of Baehrle-Miller “to secure an electrically operated parking brake in such a way that it holds the vehicle at a standstill even under unfavorable circumstances” (Baehrle-Miller para [0005] line 2-5). However, the combination does not explicitly teach further comprising a road gradient detecting unit that detects a road gradient.

However in the same field of endeavor (brake control systems for vehicles) Khafagy teaches a brake controller for a vehicle further comprising an acceleration sensor that detects a road gradient (para [0028] line 1-5 : “The brake controller 20 is configured to provide auto-hold brake (AHB) pressure functionality, whereby the brake controller 20 controls or maintains a desired brake torque when the engine is shut down to prevent the vehicle from rolling when stopped on a hill.”, para [0031] line 1-3 : “The vehicle 12 also includes a gradient sensor 54 which provides a signal (GS) that is indicative of a gradient or slope of the vehicle.”, para [0031] line 3-5 : “In one or more embodiments, the gradient sensor 54 is an accelerometer that provides GS based in part on a gravity force component.”), 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Yamamoto, Bach, and Baehrle-Miller with the brake controller and road gradient sensor of Khafagy “to prevent the vehicle from rolling when stopped on a hill” (Khafagy para [0028] line 4-5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Bach in view of Khafagy.

Regarding claim 5 the combination of Yamamoto and Bach teaches The control device for a vehicle according to claim 1, however the combination of Yamamoto and Bach does not explicitly teach wherein the vehicle is an electric vehicle.


However, in the same field of endeavor (brake control for vehicles) Khafagy teaches a control device for a vehicle wherein the vehicle is an electric vehicle (para [0050] line 1-7 : “Variations on the above are, of course, possible. As an example, embodiments according to the present disclosure may be implemented in any vehicle having an engine configured to automatically stop according to one operating condition and automatically start according to a second operating condition during a drive cycle, including hybrid electric vehicles.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Yamamoto and Bach with the vehicle of Khafagy to reduce the vehicles negative effects on the environment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668